DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 12/2/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 8/2/2022 are hereby withdrawn. All previous 112b rejections have been withdrawn in light of applicants claim amendments and arguments.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 3 has been canceled. Claims 1, 6, 9, 12 and 25-27 have been amended. Claims 1-2, 4, 6, 9-19, 21-23 and 25-27 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application JP 2016-010940 and PCT/JP2017/001544 filed on 1/22/2016 and 1/18/2017, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 1/22/2016. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasai et al. US 2014/0308743 A1. 10/16/2014 (hereinafter Sasai, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed on 8/2/2022. A response to applicant’s arguments is found below.
Sasai describes a method for differentiating human pluripotent stem cells into central nervous tissue including hypothalamic and pituitary tissues (Sasai, para 3, 22). Sasai describes forming homogeneous aggregates of pluripotent stem cells in a suspension medium containing bone morphogenetic proteins like BMP4 which are supplied at a concentration range of about 0.01-10 nM (0.00001 - 0.01 µM), corresponding to the concentration range described in claim 1, 21 and 22 (Sasai, para 89 and 97). Sasai further describes supplying Shh signaling pathway promotors like SAG to promote the differentiation of the pluripotent stem cell aggregates into central nervous tissue (Sasai, para 98, 99, 101, 103). Sasai describes a preferred embodiment using SAG at a concentration rage of about 10-2000 nM (0.01-2 µM), corresponding to the concentration ranges outlined in claims 1, 21 and 22 (Sasai, para 102). Sasai describes embodiments and non-limiting examples wherein BMP4 is both included and excluded from subsequent culturing steps, corresponding to step 2 of claim 1 (Sasai, para 96, 103, 126, 127). Sasai describes recovering the cell aggregates and culturing according to SFEBq methods (serum-free floating culture of embryoid body-like aggregates with quick reaggregation), corresponding to the aggregate formation step described claims 10 and 11 (Sasai, para 3, 82, 84, 210 and 212). Sasai describes maintenance and cultivation without feeder cells, corresponding to the limitations described in claims 9 and 12 (Sasai, para 81 and 84). Sasai describes maintenance and differentiation mediums containing serum substitutes including Knockout Serum Replacement (KSR, a type of serum alternative), corresponding to the description of a medium suitable for simultaneous induction of pituitary and hypothalamus tissues described in claims 12 and 25-27 (Sasai, para 81, 117, 231). Sasai describes preferred embodiments to differentiation mediums containing bovine serum albumin (BSA), which is a major component of fetal bovine serum (FBS) as described in newly amended claim 12 (Sasai, para 139, cited as “gfCDM” throughout the disclosure of Sasai). BSA is considered a species falling within the broader genus of FBS. Thus, a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus, see MPEP 2131.02. In example 8, Sasai describes the culturing of human ES cells using gfCDM (medium containing BSA) supplemented with 5% KSR (serum alternative) with later steps adding BMP4 and SAG (Sasai, example 8).  Sasai specifically mentions that all added growth factors and cytokines are added in amounts suitable for obtaining the desired effect (selective differentiation into hypothalamic and pituitary tissues) (Sasai, para 127). Sasai describes culturing pluripotent stem cell aggregates under hyperoxic conditions (40% oxygen wherein 20% oxygen is considered normoxic), corresponding to the “high oxygen partial pressure” limitations of claims 2, 4, 13, 15 (Sasai, example 3, para 216, 219). Accordingly, the disclosure of Sasai anticipates claims 12-19.

Response to Traversal
Applicant traverses the instant rejection by pointing to Kasai et al. which depicts a figure showing the stages of iPS cell aggregate formation and development into mature hypothalamic tissue (Kasai, Fig shown below). Applicant states that Sasai discloses the generation of hypothalamic neuroectoderm while the claimed invention discloses the generation of mature hypothalamus tissues. Applicant points to para 21 and 38 of Sasai to argue that the hypothalamic tissue in Sasai has never matured to a stage past the generation of hypothalamic precursor cells. Applicant further argues that Sasai fails to disclose the formation of pituitary tissue. Applicant argues that pituitary tissue alone does not form without stimulation from hypothalamic tissue. 

    PNG
    media_image1.png
    517
    611
    media_image1.png
    Greyscale

This argument has been fully considered, but is not found persuasive. It is noted that claim 12 only describes a method for producing a cellular structure comprising hypothalamic tissue and pituitary tissue. It is argued that the language of claim 12 is broad enough to encompass even hypothalamic and pituitary precursor cells since these are types of hypothalamic and pituitary tissues as described in claim 12. The present claims are not limited to only mature hypothalamic and pituitary neurons and thus may encompass precursor cells that fall within the larger genus of hypothalamic tissues and pituitary tissues. With regards to para 21 and 38 of Sasai, this represents a single embodiment showing rostral hypothalamus tissue development. Nonpreferred and alternative embodiments constitute prior art. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, see MPEP 2123. Sasai goes on to describe the additional embodiments for inducing primary precursor tissues and hypothalamus tissues (Sasai, para 39-42, 84, 88, 89, example 1, 3 and 8). For instance, in example 1 Sasai states that “mouse EC cell aggregates were cultured for 7 days by the SFEBq/gfCDM method which is a method for selective differentiation into prosencephalon, particularly hypothalamus tissue” (Sasai, example 1). Furthermore, Sasai states that “the present inventors found a method of efficiently inducing differentiation of pluripotent stem cells such as ES cells and the like into cerebral cortex tissues, hypothalamus neurons, progenitor cells thereof and the like by forming homogeneous aggregates of stem cells in serum-free medium and subjecting the aggregates to SFEBq methods” (Sasai, para 3). Thus, the disclosure of Sasai teaches the differentiation into hypothalamic and pituitary tissues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai (supra) as applied to claims 12-19 above in further view of Ozone et al. "Functional anterior pituitary generated in self-organizing culture of human embryonic stem cells." Nature communications 7.1 (2016): 1-10 (hereinafter Ozone, cited in applicants IDS) and Totey, US 2006/0211109, published 9/21/2006 (hereinafter Totey). This rejection is maintained for the same reasons as outlined in the office action mailed on 8/2/2022. A response to applicant’s arguments is found below.
A description of Sasai can be found above. Although Sasai does describe differentiation into hypothalamic and pituitary tissues, Sasai does not explicitly state that differentiation leads to dorsal hypothalamic tissue as described in independent claim 1. However, it is emphasized that Sasai does describe differentiation into hypothalamic tissue which may inherently contain dorsal hypothalamic tissue consisting of vasopressin expressing neurons and/or a cellular structure comprising hypothalamic tissue and pituitary tissue. Sasai describes rostral hypothalamus tissue and hypothalamus neurons which broadly encompass hypothalamic tissue consisting of vasopressin expressing neurons (Sasai, para 6, 8 and 21). Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but that the subject matter is in fact inherent in the prior art reference, see MPEP 2112.
To further support this claim, Ozone (a coauthor of Sasai) is provided herein.  Ozone describes the same method for differentiating human pluripotent stem cells into central nervous tissue including hypothalamic and pituitary tissues, In Fig 1, Ozone shows the 3D culture of human embryonic stem cell aggregates into hypothalamic and pituitary tissues using SFEBq techniques. In Fig 1(a), Ozone outlines differentiation patterns toward dorsal (D) hypothalamic tissues. 
Furthermore, neither Sasai nor Ozone describe mixing mediums from claim 12 step (ii) in a volume ratio of 1:1 with a medium comprising the components described in claims 25-27.
Totey describes improved methods for efficiently differentiating neural cells, such as dopaminergic neurons, from pluripotent stem cells (Totey, abstract). Totey outlines various differentiation medium components including CNTF, BDNF, NT-3, FBS, N2, B27 among others, corresponding to the limitations described in claims 12 and 25-27 (Totey, para 29, 78, 80, 85, 95). Totey experiments with different concentrations and ratios of the aforementioned medium components (Totey, para 126, 129 and Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art to combine at least one or more of the medium components described by Totey into the differentiation medium described by Sasai. Both Sasai and Totey are in the same field of endeavor concerning methods of efficiently differentiating pluripotent stem cells into neuronal tissue. Therefore, it would have been a matter of applying known techniques derived from Totey’s disclosure to yield predictable results to meet the claim limitations. One would have been motivated to adapt the differentiation medium described by Sasai with the medium components described by Totey to achieve greater control over pluripotent stem cell differentiation and neuron patterning. One would have a reasonable expectation of success given that the medium factors described by Totey are commonly used to differentiate pluripotent stem cells into neuronal tissue. 
Furthermore, it is argued that the volume ratio of 1:1 and general medium supplements described in claims 25-27 could have been determined through a matter of routine experimentation using standard laboratory techniques available at the time of filing. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Ozone does not disclose the formation of cellular structures comprising hypothalamic and pituitary tissues. Applicant points to para 153 of the instant specification which cites Ozone to argue that early hypothalamic precursor cells and pituitary primordium were simultaneously induced, rather than neurons expressing hypothalamic hormones. Applicant points to para 156 and Fig 25 from the instant specification to argue that the structure obtained by Ozone is not AVP-positive, indicating that hypothalamic tissue is not generated. 
This argument has been fully considered, but is not found persuasive. As argued previously, the instant claims only describe a method for producing a cellular structure comprising hypothalamic tissue and pituitary tissue. The independent claims do not require AVP-positive neurons as argued by applicant. Ozone describes the same method for differentiating human pluripotent stem cells into central nervous tissue including hypothalamic and pituitary tissues. This can be seen in Fig 1, wherein Ozone shows the 3D culture of human embryonic stem cell aggregates into hypothalamic and pituitary tissues using SFEBq techniques. In Fig 1(a), Ozone outlines differentiation patterns toward dorsal (D) hypothalamic tissues.  Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 6, 9-12, 14, 16-19, 21-23 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 10,808,224. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
The patented claims are drawn to a method for producing an aggregate comprising both a central nervous tissue and a non-neural head ectoderm comprising the formation of an aggregate of stem cells in a serum-free medium, floating-culturing the formed aggregate wherein a Shh signal promoter and a BMP signal promoter are added to the serum free medium. The patented claims would anticipate the instantly claimed invention, which is drawn to a similar method for producing a cellular structure comprising hypothalamic tissue. The claim sets are patentable indistinct therefore.

Response to Traversal
Applicant traverses the instant rejection by requesting the nonstatutory double patenting rejection in abeyance until allowable subject matter is indicated. 
Applicant request to hold the nonstatutory double patenting rejection in abeyance until allowable subject matter is technically non-responsive since this is not a provisional nonstatutory double patenting rejection, see MPEP 804. Rather than pause prosecution to engage in mailings that outline the consequences of non-responsive submissions, the foregoing is set forth as a warning that future such non-responsive submissions will require a pause in prosecution and the issuance of a notice of non-compliance, along with the attendant delay and potential for loss of patent term extension, should allowable subject matter be reached. In the lack of a proper response, the rejection is therefore maintained accordingly.


Claims 1, 6, 9-12, 14, 16-19, 21-23 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. US 10,760,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
The patented claims are drawn to a method for producing a human cell aggregate comprising the steps of culturing human pluripotent stem cells in suspension with a bone morphogenic protein signal transduction pathway activating substance and a substance acting on the Shh signal pathway. The patented claims would anticipate the instantly claimed invention, which is drawn to a similar method for producing a cellular structure comprising hypothalamic tissue. The claim sets are patentable indistinct therefore.

Response to Traversal
Applicant traverses the instant rejection by requesting the nonstatutory double patenting rejection in abeyance until allowable subject matter is indicated. 
Applicant request to hold the nonstatutory double patenting rejection in abeyance until allowable subject matter is technically non-responsive since this is not a provisional nonstatutory double patenting rejection, see MPEP 804. Rather than pause prosecution to engage in mailings that outline the consequences of non-responsive submissions, the foregoing is set forth as a warning that future such non-responsive submissions will require a pause in prosecution and the issuance of a notice of non-compliance, along with the attendant delay and potential for loss of patent term extension, should allowable subject matter be reached. In the lack of a proper response, the rejection is therefore maintained accordingly.

Claims 1, 6, 9-12, 14, 16-19, 21-23 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No: 17/073,169 (US Patent Application Publication Number US 2021/0040444). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to an aggregate comprising both a hypothalamus tissue and a non-neural head ectoderm having been induced in vitro to differentiate from a pluripotent stem cell. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a similar method for producing a cellular structure comprising hypothalamic tissue. The claim sets are patentable indistinct therefore.

Response to Traversal
Applicant traverses the instant rejection by requesting the provisional nonstatutory double patenting rejection in abeyance until allowable subject matter is indicated. 
The rejection is maintained accordingly.

Claims 1, 6, 9-12, 14, 16-19, 21-23 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No: 16/991,076 (US Patent Application Publication Number US 2020/0370010). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a method for producing a human cell aggregate comprising the steps of culturing human pluripotent stem cells in suspension with a bone morphogenic protein signal transduction pathway activating substance and a substance acting on the Shh signal pathway. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a similar method for producing a cellular structure comprising hypothalamic tissue. The claim sets are patentable indistinct therefore.

Response to Traversal
Applicant traverses the instant rejection by requesting the provisional nonstatutory double patenting rejection in abeyance until allowable subject matter is indicated. 
The rejection is maintained accordingly.

Other Relevant Prior Art 
Merkle et al. "Generation of neuropeptidergic hypothalamic neurons from human pluripotent stem cells." Development 142.4 (2015): 633-643 
Wataya et al. "Minimization of exogenous signals in ES cell culture induces rostral hypothalamic differentiation." Proceedings of the National Academy of Sciences 105.33 (2008): 11796-11801

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699